Citation Nr: 1230065	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for laxity of the left knee.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to September 1993, and from March 1994 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Travel Board before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing is associated with the claims file. 

During the hearing, the issue had been expanded to include entitlement to a separate, compensable rating for a tender scar on the left knee.  In a May 2012 rating decision, the Veteran was awarded a separate, 10 percent rating for this scar.  He has not submitted any disagreement with this award.  In addition, the Board notes that the Veteran left knee retropatellar pain syndrome is separately rated, and is not the subject of this appeal.  Thus, the Board will proceed with the issue as characterized on the cover page of this decision.  

Also, the Board remanded the Veteran's claim in January 2012.  The requested action was taken and the case has since been returned to the Board for adjudication.  

The issue of entitlement to an increased rating for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for any appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee disability has been manifested by flexion limited to no less than 90 degrees, with full extension, and pain on motion.

2.  Throughout the period of this claim, the Veteran's left knee disability has been manifested by frequent episodes of guarding, stiffness, pain, and effusion into the joint. 

3.  Throughout the period of this claim, the Veteran's left knee instability more nearly approximated moderate instability than slight instability


CONCLUSION OF LAW

The components of the Veteran's left knee disability warrant a rating of 20 percent, but not higher, for lateral instability or recurrent subluxation, and a separate, 20 percent rating, but not higher, for locking, pain and effusion into the joint.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his increased rating claim until March 2012, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in May 2012.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition to a papers claims file, the Veteran also has an electronic file known as a Virtual VA file.  The Board has reviewed this electronic file and finds that the evidence contained therein is either cumulative of the evidence in the paper claims file or irrelevant to the claim on appeal.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate and adequate VA examinations, most recently in March 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran was originally awarded service connection for laxity of the left knee in a February 2008 rating decision.  He was assigned a 10 percent rating, effective August 2007.  He filed his current claim for increase in July 2008.  

The Veteran underwent left knee surgery (left patellar tendon reconstruction) in July 2008.  A review of VA treatment records show that he has reported pain, weakness, instability, impaired mobility, soreness, and an inability to perform many activities due to his left knee disability.  The relevant private and VA treatment records, however, do not document any current range of motion measurements.  

The Veteran was afforded a fee-basis VA examination in October 2008, during which he reported left knee pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance in the joint.  He endorsed daily, severe flare-ups lasting hours after initial onset that are caused when he stands longer than 10 minutes, kneeling, walking, and most other activities involving the use of limbs.  He advised that he uses a cane or crutches to aid in ambulation.  Noted was a July 2008 history of surgery.  The Veteran advised that he experiences episodes of dislocation of his left knee that feels like his kneecap is being "knocked out of whack" during normal use of the knee.  He further indicated that he suffers from abnormal movement (recurrent subluxation) of his bones near the left knee.  He stated that he can feel the space between his bones and ligaments and it is painful.  

Range of motion testing in the left knee revealed flexion to 90 degrees with pain, and normal extension.  Varus/valgus testing of the medial collateral ligaments, lateral collateral ligaments, anterior cruciate ligaments, and posterior cruciate ligaments were all within normal limits.  McMurray's testing was negative.  The examiner observed pain, fatigue, weakness, and lack of endurance in the left knee during initial range of motion testing.  There was objective evidence of painful motion, edema, effusion, weakness, tenderness, abnormal movement, and guarding of movement.  The examiner found no additional loss in degree of motion following five repetitions, but again noticed pain, fatigue, weakness, lack of endurance.  The Veteran's gait was described as abnormal because he has a limp that favors his left leg, and his left knee is supported with a knee brace.  

The examiner noted the Veteran had post-surgical changes in the left knee with two fixation screws in the tibial tuberosity.  The patella was noted to be in an abnormally high position, and there was diffuse tissue swelling observed on the anterior knee.  The examiner found no evidence of degenerative changes or fractures in the left knee.  Ultimately, he diagnosed the Veteran as having laxity of the left knee associated with retropatellar pain syndrome, status-post surgical repair.  The examiner identified the Veteran's impairment to be moderate.  

During the Veteran's July 2011 hearing, he testified to having increased symptoms in his left knee.  He advised that he is fearful that his knee may "come out" or dislocate again.  He endorsed chronic pain, not being able to stand or walk far, weakness, and stiffness.  He avoids staircases, and is unable to exercise on elliptical machines or treadmills.  He states that he uses the stationary bike for exercise.  The Veteran advised that these symptoms are relatively constant, and that he wears a knee brace at all times during the day.  He reported that when he walks, he feels like his knee is going to give out by going backwards.  He endorsed difficulty sitting/driving for long periods of time, although his job is sedentary with a lot of car travel involved.  He denied any current left knee medical treatment, but continues to use prescription painkillers for treatment.  

Pursuant to the Board's remand, the Veteran was accorded another VA examination of the left knee in March 2012.  The Veteran reported daily, moderate to severe, mechanical left knee pain.  He reported nearly constant left knee effusion, and frequent left knee instability requiring use of a knee brace.  He was diagnosed as having nontraumatic rupture of the patellar tendon, status-post surgery and osteoarthritis of the left knee.  

Range of motion testing in left knee revealed flexion to 120 degrees without objective evidence of painful motion, and no evidence of limitation of extension.  Following three repetitions, the Veteran's range of motion in the left knee is unchanged.  The examiner noted that the Veteran had functional loss/impairment in his left knee with less movement than normal and swelling.  He endorsed tenderness/pain to palpation of the joint line.  Muscle strength testing and joint stability testing were all within normal limits.  The examiner noted that there is no history of recurrent patellar subluxation/dislocation.  

Diagnostic testing revealed bicompartmental degenerative joint disease with narrowing and articular lipping, medial collateral ligament calcification, and lucent cyst.  The patella appeared to be displaced superiorly as before with superior patellar tendon ossification and irregularity in the anterior patella.  The examiner indicated that the Veteran's left knee disability did not impact his ability to work.  

The Board has also reviewed the Veteran's competent and credible testimony and statements, and his representative's statements.  The Veteran continues to be treated for complaints of left knee pain and instability, which have been treated with prescription medication and a knee brace.  

The Board finds that the Veteran is entitled to a 20 percent rating for his left knee instability/laxity under Diagnostic Code 5257.  The Veteran has consistently reported instability in his left knee, with resultant pain, stiffness, and swelling.  He is unable to perform many activities due to his left knee pain and instability.  The October 2008 examiner identified the functional effects of the Veteran's left knee disability as being moderate in nature, and although the examiner found the varus/valgus testing to be within normal limits, the Veteran competently reported that his left knee dislocates and is unstable.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted for moderate, left knee laxity.  

He is not, however, entitled to a higher rating under Diagnostic Code 5257 as the evidence does not support that his left knee instability is severe in nature-especially considering many stability examinations revealing normal findings.  

The Board also finds that the Veteran is entitled to a separate rating for frequent episodes of locking, pain, and effusion in the left knee under Diagnostic Code 5258.  Although the Veteran has not been specifically found to have "locking," he meets the other rating criteria under this Diagnostic Code, and his consistent reports of guarding of movement to prevent knee injury and his feeling that his knee cap is falling back into his knee are analogous symptoms to locking.  Thus, a separate 20 percent rating is warranted under this Diagnostic Code.  

The Board finds that the Veteran's left knee disability would not warrant a higher rating under Diagnostic Codes 5261 and 5260, as the evidence reflects normal extension, and flexion no worse than 90 degrees in the left knee-both of which would warrant noncompensable ratings.  

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5263.  However, the Board notes that the evidence of record does not show treatment for or a diagnosis of genu recurvatum in the right knee.  Therefore, a separate evaluation under Diagnostic Code 5263 is not warranted. 

Additional Considerations

Consideration has been given to assigning staged ratings for the Veteran's left knee disability; however, at no time during the period in question have the disabilities warranted more than the schedular ratings currently assigned, to include the separate 20 percent rating granted by the Board.  See Fenderson.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115  (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA and his hearing testimony.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has considered the Veteran's lay testimony in the grant of a higher rating under Diagnostic Code 5257 and granting a separate rating under Diagnostic Code 5258.  

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his left knee disability on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal. 


ORDER

The Board having determined that the components of the Veteran's left knee disability warrant a 20 percent rating for instability, and a separate, 20 percent for pain, effusion and locking, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


